DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 02/18/2021, 04/12/2021 and 09/15/2021 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 02/06/2020 are approved by examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species I, claims 1-12 and 19-21, in the reply filed on 12/07/2021 is acknowledged.

				              Minor Corrections
5. 	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in claims each and all reference characters should be placed in parenthesis.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102801326 (hereinafter “’326”).

Regarding claims 1 and 19, ‘326 (e.g., Fig. 3) show a power converter and a method for protecting thereof including: (a) a converter circuit (30) configured to convert and input voltage (Vin) to a different output voltage (Vo); (b) a control block (31) for disabling operation of the converter circuit (30); (c) a voltage node (node having signals going into 32, 33) between the converter circuit (30) and the output (Vo); (d) a detection block (33), coupled to the voltage node and to the control block (31), and configured to detect a voltage drop at the voltage node and generate a control signal (Sc) to the control block (31) to disable operation of the converter circuit (30).

Regarding claims 2 and 20, ‘326 shows wherein the detection block (33) is configured to detect a voltage drop at the voltage node where the voltage drop has a magnitude that induces damage to the converter circuit (30) (see para. [0059]).



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘326 in view of Kung (U.S. Pub. No. 2011/0080761).
	Regarding claim 6, ‘326 shows a power converter comprising all the claimed subject matter as discussed above in section 8, except for wherein the converter circuit, the control block, the voltage node, and the detection block are embodied in a single integrated circuit die.
	However, Kung discloses also a power converter (e.g., Fig. 1) which comprises the converter circuit (101), the control block (inside converter 101 for controlling the converter), the voltage node (common node of converter 101, detection block 102 and Vout), and the detection block (102)  are embodied in a single integrated circuit die (100).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the converter circuit, the control block, the voltage node, and the detection block being embodied in a single integrated circuit die as taught in Kung into the 

Allowable Subject Matter
12.	Claims 3-5, 7-12 and 21 are allowable over prior art of record.

13.	None of prior art of record taken alone or in combination shows wherein the converter circuit is coupled to a source of non-overlapping clock signals having ON states separated by a dead time, and wherein the detection block is configured to detect the voltage drop at the voltage node during the dead time as recited in claims 3-5, 21;  or wherein the detection block includes a sample-and-hold circuit and comparator circuit configured to compare a first voltage at the voltage node against a second voltage at the voltage node as recited in claims 7;  or wherein the detection block includes: (a) a sample-and-hold circuit coupled to the voltage node and configured to hold a first voltage occurring at the voltage node; (b) a comparator circuit, coupled to the voltage node and to the sample-and-hold circuit, and configured to compare the first voltage to a second voltage at the voltage node as recited in claim 8;  or wherein the detection block includes: (a) a PMOS FET having a gate coupled to the voltage node, a source, and a drain; (b) a resistor coupled between the voltage node and the source of the PMOS FET; (c) a capacitor coupled between the source of the PMOS FET and a reference voltage; (d) an inverter coupled to the drain of the PMOS FET; and (e) a threshold voltage adjustment circuit coupled to the drain of the PMOS FET; wherein the PMOS FET causes the inverter to generate the control signal if a voltage applied to the gate of the PMOS FET from the voltage node has a voltage drop relative to a voltage across the capacitor as recited in claims 9-10;  or wherein the detection block includes: (a) a PMOS FET having a gate coupled to the voltage node, a source, and a drain; (b) a sample-and-hold circuit coupled between the voltage node and the source of the PMOS FET, and configured to hold a first voltage occurring at the voltage node; (c) an claims 11-12.


				Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.